The Chancellor.
The defendant purchased a tract of land from A. M. Young, acting as the agent of the complainant, and agreed to give $1,300 for it, and at the same time transferred to A. M. Young a note on John Wells for $830 33, and gave his own notes for the remainder, payable to A. M. Young. It seems that $166 66 of the purchase money was paid to the complainant shortly after the sale of the land. A. M. Young gave, as agent, his bond to make title. when the notes should be paid. In the summer of 1838, Bumpass, being desirous of taking stock in the Union Bank, and wanting to *249perfect his title for that purpose by getting a deed from the complainant, procured Milton Young to write a letter to the complainant, assuring him of the solvency of the defendant, and of his belief that the notes would be paid at maturity, and' that there was no danger in making the deed to Bumpass. Bumpass accordingly procured the deed by paying $200, which was some months in advance of the maturity of his notes. Bumpass, at the time of procuring the deed, was informed that the notes made and indorsed by him had been placed in the hands of W. Y. Gholson, esquire, by A. M. Young, the agent, but was assured at the same time by A. M. Young that the property in the notes was not parted with, and that they were still under his control and would be taken back, and this Bumpass must evidently have believed, or he would not have paid the $200. This information was not disclosed to T. K. Young, when Bumpass applied for and procured a deed fop the land. It turned out afterwards, that the notes had been actually transferred by A. M. Young, and that the transferees held them in exclusion to the claim of the complainant. It appears that all or nearly all of the money has been paid up by Bumpass. T. K. Young now files this bill to set aside and cancel the deed made to Bumpass, upon the ground that Bumpass fraudulently suppressed the fact, that A. M. Young had placed the notes in Gholson’s hands, which fact he knew when he applied for the deed. . These facts are fully proved, and the only question is, do they entitle the complainant to the relief asked by the bill? Suppose Bumpass had communicated these facts to T. K. Young, would Young’s knowledge upon the subject have in any way affected 'the right of the defendant to call for a completion of his contract? Surely not. The fact that his agent had abused his trust and deceived him, would certainly be no ground for relief against the defendant. Judge Story says' “the trae definition of undue concealment, which amounts to fraud in the sense of a court of equity, and for which it will grant relief, is the non-disclosure of those facts and circumstances which one party is under some legal or equitable obligation to communicate, and which the other party has a right, hot merely in foro conscientice, but juris et de jure, to know.” 1 Story Eq. 216. Was Bumpass under any obligation, legal or moral, to disclose his knowledge in rekr *250tion to the transfer of the notes? I think not; because Young’s obligation to Bumpass to perform his contract made by his agent would still have remained unimpaired, unless a knowledge of the fact itself would have impaired the right of Bumpass to call for a performance of his contract; then certainly he was under no obligation to disclose it. If a man is procured to do an act, even through fraud, yet the act will be valid if it was such as the law would have compelled him to perform. Where fraud is charged, it must appear that the party was thereby misled to his prejudice or injury. Courts of equity do not relieve against deceptive acts, which are followed by no loss or injury. 1 Story’s Eq. 212.
The complainant’s bill must be dismissed at his costs.